DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Eggenstein et al. (US 2012/0186143) or, in the alternative, under 35 U.S.C. 103 as obvious over Eggenstein et al. (US 2012/0186143)
In regards to claims 1 – 5, Eggensteing teaches additive composition for use in middle distillate fuel which is a viscosity index (VI) improver present at 3% or more in a solvent which is present at 10 to 85% in the VI improver composition (abstract).  The VI improver polymer includes SV 260 or SV200 which are polyisoprene-polystyrene triblock star polymer [0055, 0076].  SV260 and SV200 are applicants’ preferred copolymers of the invention and thus appears that it would possess the same limitations of the claimed copolymers (See Examples, i.e., Example 15). The VI improver composition is useful in fuel in amounts of 0.25 to 5%, and thus would be present in amounts overlapping the claimed range [0067].  The fuels are middle distillate fuels which are fuels including diesel fuels etc.  
It is noted that a prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US 4,116,917)
In regards to claim 1, Eckert teaches hydrogenated star-shaped polymer comprising a poly-alkenyl coupling agent nucleus and copolymers of conjugated diene and monoalkenyl arene or mixtures as viscosity index improver (abstract).  The polymer can be present in middle distillate fuel oil in amounts of from 0.1 to 10% (column 8 lines 31 – 44).  The polymers are polyisoprene-polystyrene polymers (column 7 lines 2 – 6).
In regards to claims 2, 3, Eckert teaches the composition comprising the polyisoprene/polystyrene star polymer.  The polymers are triblock copolymers having poly(isoprene/styrene/isoprene) arrangement (Examples, i.e., Example 16). Eckert teaches combinations of isoprene and butadiene but does not particularly recite the claimed ratios.  For instance in Examples 7 to 10, isoprene is present at 139.3g and butadiene is present at 110.6g which provides a ratio of about 56% isoprene to about 44% butadiene in the copolymer.  However, Oberoi et al. (US 2013/0165362) teaches similar styrene-diene star polymers wherein the diene comprises isoprene and butadiene in ratios overlapping the claims [abstract, 0013 and claims].  
Oberoi particularly notes that Eckert fails to provide the ratios for isoprene and butadiene but only provides about 44% butadiene in the examples [0004].  The structure provides the claimed limitations and appears to provide the crosslinked limitation of claim 3.  Persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the polymers of Oberoi as fuel additive in the composition of Eckert, as Oberoi teaches it as an improvement in cold temperature properties of the copolymer [0004].
In regards to claim 4, Eckert teaches middle distillate fuel composition as previously stated.  Middle distillates include diesel fuels.
In regards to claim 5, Eckert teaches the composition having the VI improver in amounts overlapping the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771